FILED
                                                                              MAR 25 2011
                             NOT FOR PUBLICATION
                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



SERAFIN REYES, JR.,                               No. 09-17717

               Plaintiff - Appellant,             D.C. No. 2:09-cv-02020-SMM-
                                                  DKD
  v.

CHARLES L. RYAN; et al.,                          MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen M. McNamee, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Serafin Reyes, Jr., an Arizona state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. §1983 action alleging that defendants

were deliberately indifferent to his medical needs by discontinuing a special



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
diabetic diet. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000). We may affirm the judgment on any ground supported by the record.

Trimble v. City of Santa Rosa, 49 F.3d 583, 584 (9th Cir. 1995) (per curiam). We

affirm.

      Dismissal of the deliberate indifference claim was proper because Reyes

failed to allege that defendants knew of and disregarded an excessive risk of harm

to his health. See Farmer v. Brennan, 511 U.S. 825, 837 (1994).

      The district court properly dismissed the Americans with Disabilities Act

claim because Reyes failed to allege that prison officials discriminated against him

or denied him the benefits of a program, service or activity on the basis of his

diabetes. See Duffy v. Riveland, 98 F.3d 447, 455 (9th Cir. 1996).

      Reyes’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                   09-17717